Exhibit 10.2




[Dealer Address]




[August 11][August 12], 2020
To:  Perficient, Inc.
        555 Maryville University Drive, Suite 600
        St. Louis, MO 63141
Attention:  Paul E. Martin
Telephone No.: (314) 529-3551
Facsimile No.: (314) 218-4088


Re:  [Base][Additional] Warrants
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Perficient, Inc. (“Company”) to
[Dealer] (“Dealer”) as of the Trade Date specified below (the “Transaction”).
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below. Each party further agrees that this
Confirmation together with the Agreement evidence a complete binding agreement
between Company and Dealer as to the subject matter and terms of the Transaction
to which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.
2.The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:












|US-DOCS\117324292.4||

--------------------------------------------------------------------------------

























General Terms.



Trade Date:[August 11][August 12]. 2020Effective Date:
The second Exchange Business Day immediately prior to the Premium Payment Date,
subject to Section 9(t).
Warrants:
Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.
Warrant Style:
European
Seller:
Company
Buyer:
Dealer
Shares:
The common stock of Company, par value USD 0.001 per share (Exchange symbol
“PRFT”)
Number of Warrants:
[_______]. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.
Warrant Entitlement:
One Share per Warrant
Strike Price:
USD 81.0500.


Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 40.525, except for any adjustment pursuant
to the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.
Premium:
USD [______]
Premium Payment Date:
August 14, 2020
Exchange:
The Nasdaq Global Select Market
Related Exchange(s):
All Exchanges



           








2











--------------------------------------------------------------------------------







Procedures for Exercise.
Expiration Time:
The Valuation Time
Expiration Dates:
Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 100th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall, acting in good faith and
in a commercially reasonable manner, (i) make adjustments, if applicable, to the
Daily Number of Warrants or shall reduce such Daily Number of Warrants to zero
for which such day shall be an Expiration Date and shall designate a Scheduled
Trading Day or a number of Scheduled Trading Days as the Expiration Date(s) for
the remaining Daily Number of Warrants or a portion thereof for the originally
scheduled Expiration Date and (ii) if the Daily Number of Warrants for such
Disrupted Day is not reduced to zero, determine the Settlement Price for such
Disrupted Day based on transactions in the Shares on such Disrupted Day taking
into account the nature and duration of such Market Disruption Event on such
day; and provided further that if such Expiration Date has not occurred pursuant
to this clause as of the eighth Scheduled Trading Day following the last
scheduled Expiration Date under the Transaction, the Calculation Agent shall
have the right to declare such Scheduled Trading Day to be the final Expiration
Date and the Calculation Agent shall determine its good faith estimate of the
fair market value for the Shares as of the Valuation Time on that eighth
Scheduled Trading Day or on any subsequent Scheduled Trading Day, as the
Calculation Agent shall determine acting in good faith and using commercially
reasonable means.
First Expiration Date:
November 1, 2025 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.
Daily Number of Warrants:
For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.
Automatic Exercise:
Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.
Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines in its commercially reasonable discretion is
material.”


Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

          














3











--------------------------------------------------------------------------------







Valuation Terms.


Valuation Time:
Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.
Valuation Date:
Each Exercise Date.



Settlement Terms.


Settlement Method Election:
Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company represents
and warrants to Dealer in writing on the date of such election that (A) Company
is not in possession of any material non-public information regarding Company or
the Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature and
(iii) the same election of settlement method shall apply to all Expiration Dates
hereunder.
Electing Party:
Company.
Settlement Method Election Date:
The second Scheduled Trading Day immediately preceding the First Expiration
Date.
Default Settlement Method:
Net Share Settlement.
Net Share Settlement:
If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System, and Dealer shall be treated as the holder
of record of such Shares at the time of delivery of such Shares or, if earlier,
at 5:00 p.m. (New York City time) on such Settlement Date, and Company shall pay
to Dealer cash in lieu of any fractional Share based on the Settlement Price on
the relevant Valuation Date.
Share Delivery Quantity:
For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date, rounded
down to the nearest whole number.
Net Share Settlement Amount:
For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.











4











--------------------------------------------------------------------------------







Cash Settlement:
If Cash Settlement is applicable, on the relevant Settlement Date, Company shall
pay to Dealer an amount of cash in USD equal to the Net Share Settlement Amount
for such Settlement Date.
Settlement Price:
For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “PRFT <equity> AQR” (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable or is manifestly erroneous, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent, acting in good faith and in a commercially reasonable
manner). Notwithstanding the foregoing, if (i) any Expiration Date is a
Disrupted Day and (ii) the Calculation Agent determines that such Expiration
Date shall be an Expiration Date for fewer than the Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate, acting in good faith and in a commercially reasonable manner,
using a volume-weighted methodology, for the portion of such Valuation Date for
which the Calculation Agent determines there is no Market Disruption Event.
Settlement Dates:
As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section ‎9(j)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.
Other Applicable Provisions:
If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.
Representation and Agreement:
Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.



3.Additional Terms applicable to the Transaction.
Adjustments applicable to the Transaction:
Method of Adjustment:
Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
commercially reasonable adjustments, if any, to any one or more of the Strike
Price, the Number of Warrants, the Daily Number of Warrants and the Warrant
Entitlement. Notwithstanding the foregoing, any cash dividends or distributions
on the Shares, whether or not extraordinary, shall be governed by Section ‎9(f)
of this Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity
Definitions.









5











--------------------------------------------------------------------------------









Extraordinary Events applicable to the Transaction:


New Shares:
Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The Nasdaq Global Select Market or The
Nasdaq Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that (x) also becomes Company under the
Transaction or (y) directly or indirectly wholly owns Company and fully and
unconditionally guarantees Company’s obligations under the Transaction, in
either case, following such Merger Event or Tender Offer”.



Consequence of Merger Events:
Merger Event:
Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section ‎9(g)(ii)(B) of this Confirmation, Section
‎9(g)(ii)(B) will apply.
Share-for-Share:
Modified Calculation Agent Adjustment
Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)
Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment for all
or any portion of the Transaction.



Consequence of Tender Offers:
Tender Offer:
Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “10%” with “20%” in the third line thereof; provided
further that if an event occurs that constitutes both a Tender Offer under
Section 12.1(d) of the Equity Definitions and Additional Termination Event under
Section 9(g)(ii)(A) of this Confirmation, Section 9(g)(ii)(A) will apply.
Share-for-Share:
Modified Calculation Agent Adjustment
Share-for-Other:
Modified Calculation Agent Adjustment
Share-for-Combined:
Modified Calculation Agent Adjustment

















6











--------------------------------------------------------------------------------







Consequences of Announcement Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (w)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”, (x) the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Warrants of
such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants,
or other commercially reasonable option pricing inputs”, (y) the words “whether
within a commercially reasonable (as determined by the Calculation Agent) period
of time prior to or after the Announcement Event” shall be inserted prior to the
word “which” in the seventh line and (z) for the avoidance of doubt, the
Calculation Agent shall determine whether the relevant Announcement Event has
had a material effect on the Transaction (and, if so, adjust the terms of the
Transaction accordingly in a commercially reasonable manner) on one or more
occasions on or after the date of the Announcement Event up to, and including,
the Expiration Date, any Early Termination Date, any other date of termination
or cancellation and/or the date on which any prior Announcement Event is
cancelled, withdrawn, discontinued or otherwise terminated, as applicable, it
being understood that any adjustment in respect of an Announcement Event shall
take into account any earlier adjustment relating to the same Announcement
Event. An Announcement Event shall be an “Extraordinary Event” for purposes of
the Equity Definitions, to which Article 12 of the Equity Definitions is
applicable.
Announcement Event:
(i) The public announcement by Issuer, a subsidiary, affiliate, agent or
representative of Issuer, or any Valid Third Party Entity of (x) any transaction
or event that, if completed, would constitute a Merger Event or Tender Offer,
(y) any potential acquisition or disposal by Issuer and/or its subsidiaries
where the aggregate consideration exceeds 25% of the market capitalization of
Issuer as of the date of such announcement (a “Transformative Transaction”) or
(z) the intention to enter into a Merger Event or Tender Offer or a
Transformative Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or a
Transformative Transaction or (iii) any subsequent public announcement by
Issuer, a subsidiary, affiliate, agent or representative of Issuer, or any Valid
Third Party Entity of a change to a transaction or intention that is the subject
of an announcement of the type described in clause (i) or (ii) of this sentence
(including, without limitation, a new announcement, whether or not by the same
party, relating to such a transaction or intention or the announcement of a
withdrawal from, or the abandonment or discontinuation of, such a transaction or
intention), as determined by the Calculation Agent. For the avoidance of doubt,
the occurrence of an Announcement Event with respect to any transaction or
intention shall not preclude the occurrence of a later Announcement Event with
respect to such transaction or intention. For purposes of this definition of
“Announcement Event,” the remainder of the definition of “Merger Event” in
Section 12.1(b) of the Equity Definitions following the definition of “Reverse
Merger” therein shall be disregarded.











7











--------------------------------------------------------------------------------







Valid Third Party Entity:
In respect of any transaction or event, any third party, or its subsidiary,
affiliate, agent or representative, that has a bona fide intent to enter into or
consummate such transaction or event, it being understood and agreed that in
determining, in a commercially reasonable manner, whether such third party has
such a bona fide intent, the Calculation Agent may take into consideration the
effect of the relevant announcement by such third party on the Shares and/or
options relating to the Shares.
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The Nasdaq Global Select Market or The Nasdaq
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
Nasdaq Global Select Market or The Nasdaq Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.



Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation, (x)
any tax law or (y) adoption, effectiveness or promulgation of new regulations
authorized or mandated by existing statute)”.
Failure to Deliver:
Not Applicable
Insolvency Filing:
Applicable
Hedging Disruption:
Applicable; provided that:


(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:


“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and


(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or, if a portion of the Transaction is affected by such
Hedging Disruption (as commercially reasonably determined by the Hedging Party),
such portion of the Transaction affected by such Hedging Disruption”.









8











--------------------------------------------------------------------------------









Increased Cost of Hedging:
Applicable
Loss of Stock Borrow:
Applicable
Maximum Stock Loan Rate:
200 basis pointsIncreased Cost of Stock Borrow:ApplicableInitial Stock Loan
Rate:
0 basis points until August 1, 2025 and 25 basis points thereafter.
Hedging Party:
For all applicable Additional Disruption Events, Dealer.
Determining Party:
For all applicable Extraordinary Events, Dealer.
Non-Reliance:
Applicable
Agreements and Acknowledgments Regarding Hedging Activities
Applicable
Additional Acknowledgments:
Applicable





4. Calculation Agent.
Dealer, whose adjustments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, if the Calculation Agent fails to timely make any
calculation, adjustment or determination required to be made by the Calculation
Agent hereunder or to perform any obligation of the Calculation Agent hereunder
and such failure continues for five (5) Exchange Business Days following notice
to the Calculation Agent by Company of such failure, Company shall have the
right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default (or, if earlier, the date
on which such Event of Default is no longer continuing), as the Calculation
Agent. Following any determination, adjustment or calculation by the Calculation
Agent hereunder, upon a request by Company, the Calculation Agent shall promptly
(but in any event within five Scheduled Trading Days) provide to Company by
e-mail to the e-mail address provided by Company in such request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such assumptions used in making
such determination, adjustment or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for such determination, adjustment or calculation or any information that
may be proprietary or confidential or subject to an obligation not to disclose
such information.





9











--------------------------------------------------------------------------------







5.Account Details.
(a)Account for payments to Company: 
Wells Fargo Bank, N.A.
ABA:  121000248
Account number:  4943981977


Account for delivery of Shares from Company:
To be advised.
(b)Account for payments to Dealer:
[  ]


Account for delivery of Shares to Dealer:
To be advised.


6.Offices.
(a)The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.
(b)The Office of Dealer for the Transaction is: [ ]
7.Notices.
(a)Address for notices or communications to Company:
Perficient, Inc.
555 Maryville University Drive, Suite 600
St. Louis, MO 63141
Attention:  Paul E. Martin
Telephone No.: (314) 529-3551
Facsimile No.: (314) 218-4088


The Legal Entity Identifier (LEI) for Company is 549300HTBXKL2755T650


(b)Address for notices or communications to Dealer:
[  ]




8.Representations and Warranties.
Each of the representations and warranties of Company set forth in Section 4 of
the Purchase Agreement (the “Purchase Agreement”) dated as of August 11, 2020,
among Company and Jefferies LLC and J.P. Morgan Securities LLC, as
representatives of the initial purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Company hereby further represents and warrants to
Dealer on the date hereof, on and as of the Premium Payment Date and, in the
case of the representations in Section 8(d), at all times until termination of
the Transaction, that:








10











--------------------------------------------------------------------------------







(a)Company has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Company’s part; and this Confirmation has been duly and validly
executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.
(b)Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or bylaws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument filed as an exhibit to Company’s Annual Report on Form
10-K for the year ended December 31, 2019, as updated by any subsequent filings,
to which Company or any of its subsidiaries is a party or by which Company or
any of its subsidiaries is bound or to which Company or any of its subsidiaries
is subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.
(c)To Company’s knowledge, no consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Company of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.
(d)A number of Shares equal to the Maximum Number of Shares (as defined below)
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights. Company represents and warrants to Dealer that
the Maximum Number of Shares is equal to or less than the number of authorized
but unissued Shares of Company that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Number of Shares (such Shares, the
“Available Shares”). Company shall not take any action to decrease the number of
Available Shares below the Maximum Number of Shares without Dealer’s prior
consent (such consent not to be unreasonably withheld, conditioned or delayed).
(e)Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.
(f)Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).












11











--------------------------------------------------------------------------------







(g)Company and each of its affiliates is not, on the date hereof, in possession
of any material non-public information with respect to Company or the Shares.
(h)To Company’s knowledge, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.
(i)Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.
(j)The assets of Company do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.
(k)Company acknowledges that the board of directors of Company has granted the
approval necessary to cause the restrictions set forth in Section 203 of the
Delaware General Corporation Law (the “Business Combinations Statute”) to be
inapplicable to the Transaction, including, without limitation, transactions in,
or linked to, Company’s securities to be effected by Dealer in connection with
hedging the Transaction, and as a result neither Dealer nor any of its
affiliates or associates shall be subject to the restrictions in the Business
Combinations Statute as an “interested stockholder” of Company by virtue of (i)
its entry into the Transaction or (ii) any act that Dealer may take in
furtherance of the Transaction (including without limitation the hedging
transactions to be effected by Dealer or its affiliates in connection with the
Transaction).
(l)Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.
(m)Company represents and warrants that it has received, read and understands
the OTC Options Risk Disclosure Statement and a copy of the most recent
disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.
9.Other Provisions.
(a)Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of
the Premium Payment Date, with respect to the matters set forth in Sections 8(a)
through (e) of this Confirmation; provided that any such opinion of counsel may
contain customary exceptions and qualifications. Delivery of such opinion to
Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.
(b)Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 29.9 million (in the case of the first such notice) or (ii)
thereafter more than 2.76 million less than the number of Shares included in the
immediately preceding Repurchase Notice. Company agrees to indemnify and hold
harmless Dealer and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all




12











--------------------------------------------------------------------------------







losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
reasonable expenses (including reasonable attorney’s fees), joint or several,
which an Indemnified Person actually may become subject to, as a result of
Company’s failure to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.


(c)Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.
(d)No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.
(e)Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, (i) without Company’s consent, transfer or assign all or any part of
its rights or obligations under the Transaction to any affiliate of Dealer, and
(ii) with Company’s consent (such consent not to be unreasonably withheld),
transfer or assign all or any part of its rights or obligations under the
Transaction to any










13











--------------------------------------------------------------------------------







(f)third party; provided, in each case, that (x) Company will not be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Company would have been required to pay to
Dealer in the absence of such transfer or assignment as determined as of the
date of such transfer or assignment, and (y) Dealer shall have caused the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Company, including to permit
Company to determine that the result described in the immediately preceding
clause (x) of this proviso will not occur upon or after such transfer and
assignment. If at any time at which (A) the Section 16 Percentage exceeds 8.5%
or (B) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A) or (B), an “Excess Ownership Position”),
Dealer is unable after using its commercially reasonable efforts to effect a
transfer or assignment of Warrants to a third party on pricing terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section ‎9(i) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under Section
16 of the Exchange Act and the rules and regulations thereunder results in a
higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of any such performance.










14











--------------------------------------------------------------------------------











(g)Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares, then the Calculation Agent will
adjust, in good faith and in a commercially reasonable manner, any of the Strike
Price, Number of Warrants, Daily Number of Warrants and/or any other variable
relevant to the exercise, settlement or payment of the Transaction to preserve
the fair value of the Warrants to Dealer after taking into account such
dividend.
(h)Additional Provisions.
(i)Amendments to the Equity Definitions:
(A)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “an”; and
adding the phrase “or Warrants” at the end of the sentence.
(B)Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing
the words “a diluting or concentrative” with “a material” in the fifth line
thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”
(C)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “that may have a diluting or concentrative effect on the theoretical
value of” and replacing them with the words “that is the result of a corporate
action by Company that has a material economic effect on”; and adding the phrase
“or Warrants; provided that such event is not based on an observable market,
other than the market for the Company’s own stock or an observable index, other
than an index calculated and measured solely by reference to the Company’s own
operations” at the end of the sentence.
(D)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
inserting “(1)” immediately following the word “means” in the first line thereof
and (2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”.
(E)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:
(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and
(y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.








15











--------------------------------------------------------------------------------







(F)Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other in a
commercially reasonable manner.” and (4) deleting clause (X) in the final
sentence.
(G)Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:
(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other in a commercially
reasonable manner.”
(ii)Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right, in good faith and its commercially reasonable
discretion, to designate such event an Additional Termination Event and
designate an Early Termination Date pursuant to Section 6(b) of the Agreement,
(2) Company shall be deemed the sole Affected Party with respect to such
Additional Termination Event and (3) the Transaction, or, at the commercially
reasonable election of Dealer, the portion of the Transaction affected by the
relevant event, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:
(A)A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its wholly owned subsidiaries or its and their employee
benefit plans, files any report with the SEC indicating that such person or
group has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the Shares representing more than 50% of the
voting power of all of the then-outstanding Shares.
(B)Consummation of (I) any transaction or series of related transactions in
connection with which (whether by means of merger, consolidation, share
exchange, combination, reclassification, recapitalization, acquisition,
liquidation or otherwise) all of the Shares are exchange for, converted into,
acquired for, or constitute solely the right to receive, other securities, cash
or other property or (II) any sale, lease or other transfer, in one transaction
or a series of transactions, of all or substantially all of the assets of
Company and its subsidiaries, taken as a






16











--------------------------------------------------------------------------------







whole, to any person other than solely to Company or one or more of Company’s
wholly owned subsidiaries. Notwithstanding the foregoing, any transaction or
transactions set forth in clause (A) above or this clause (B) shall not
constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by holders of the Shares (excluding
cash payments for fractional Shares or pursuant to dissenters rights) in
connection with such transaction event consists of shares of common stock that
are listed or traded (or American depositary receipts representing shares of
common stock, which depositary receipts are listed or traded) on any of The New
York Stock Exchange, The Nasdaq Global Select Market or The Nasdaq Global Market
(or any of their respective successors) or will be so listed or traded when
issued or exchanged in connection with such transaction or event, and (y) as a
result of such transaction or event, the Shares will consist of such
consideration.


(C)Default by Company or any of its subsidiaries with respect to any mortgage,
agreement or other instrument under which there may be outstanding, or by which
there may be secured or evidenced, any indebtedness for money borrowed in excess
of $15 million (or its foreign currency equivalent) in the aggregate of Company
and/or any such subsidiary, whether such indebtedness now exists or shall
hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable or (ii) constituting a failure to pay the principal or
interest of any such debt when due and payable at its stated maturity, upon
required repurchase, upon declaration of acceleration or otherwise.
(D)A final judgment or judgments for the payment of $15 million (or its foreign
currency equivalent) or more (excluding any amounts covered by insurance) in the
aggregate rendered against Company or any of its subsidiaries, which judgment is
not discharged, bonded, paid, waived or stayed within 60 days after (I) the date
on which the right to appeal thereof has expired if no such appeal has
commenced, or (II) the date on which all rights to appeal have been
extinguished.
(E)Dealer reasonably determines based on the advice of counsel that Dealer,
despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).
(i)No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under the
Transaction shall not be set off by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Dealer’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section




17











--------------------------------------------------------------------------------







6(e) with respect to (a) the Transaction and (b) all other Transactions, and (2)
such separate amounts shall be payable pursuant to Section 6(d)(ii) of the
Agreement. For the avoidance of doubt and notwithstanding anything to the
contrary provided in this Section ‎9(h), in the event of bankruptcy or
liquidation of either Company or Dealer, neither party shall have the right to
set off any obligation that it may have to the other party under the Transaction
against any obligation such other party may have to it, whether arising under
the Agreement, this Confirmation or any other agreement between the parties
hereto, by operation of law or otherwise.


(j)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Company’s control, or (iii) an Event of Default in which
Company is the Defaulting Party or a Termination Event in which Company is the
Affected Party other than an Event of Default of the type described in Section
5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination Event of
the type described in Section 5(b) of the Agreement, in each case that resulted
from an event or events outside Company’s control), and if Company would owe any
amount to Dealer pursuant to Section 6(d)(ii) of the Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Obligation”), then Company shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Company gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(g) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.
Share Termination Alternative:
If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(j)(i) below, in satisfaction, subject to Section 9(j)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment
Share Termination Delivery Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section ‎9(j)(i)).



18











--------------------------------------------------------------------------------









Share Termination Unit Price:
The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(j)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(j)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(j)(ii)
Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event. If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.
Failure to Deliver:
Inapplicable
Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(k)Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of






19











--------------------------------------------------------------------------------







Company, unless Dealer waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, prior to the first Settlement Date
for the first applicable Expiration Date, a Private Placement Settlement or
Registration Settlement, consistent with a transaction of similar size, for all
deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all remaining Settlement Dates for such Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants. The Calculation Agent shall make reasonable adjustments,
consistent with a transaction of similar size, to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder. For the avoidance of doubt, such adjustments will only be
commercially reasonable in nature (such as to consider changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares and the
ability to maintain a commercially reasonable hedge position in the Shares) and
will not impact Company’s unilateral right to settle in Shares.


(i)If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in private placement procedures customary for offerings of
comparable size for an issuer comparable to Company with respect to such
Restricted Shares commercially reasonably acceptable to Dealer; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Dealer (or any affiliate designated by Dealer) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or Section
4(a)(3) of the Securities Act for resales of the Restricted Shares by Dealer (or
any such affiliate of Dealer). Company shall use commercially reasonable efforts
to cause the Private Placement Settlement of such Restricted Shares to include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements for offerings of comparable size for an issuer comparable to Company,
all commercially reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall determine the appropriate discount to the
Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(i) above) or premium to any Settlement
Price (in the case of settlement of Shares pursuant to Section 2 above)
applicable to such Restricted Shares in a commercially reasonable manner and
appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder. Notwithstanding anything to the contrary in the Agreement or
this Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company of such applicable
discount or premium, as the case may be, and the number of Restricted Shares to
be delivered pursuant to this clause (i). For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(i) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).














20











--------------------------------------------------------------------------------







(ii)If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements of similar size, all reasonably acceptable to Dealer. If
Dealer, in its sole reasonable discretion, is not satisfied with such procedures
and documentation Private Placement Settlement shall apply. If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to Section 9(i) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants) and ending on the
Exchange Business Day on which Dealer completes the sale of all Restricted
Shares in a commercially reasonable manner or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above). If the Payment Obligation exceeds the realized
net proceeds from such resale, Company shall transfer to Dealer by the open of
the regular trading session on the Exchange on the Exchange Business Day
immediately following such resale the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on such day (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall Company deliver a number of
Restricted Shares greater than the Maximum Number of Shares.
(iii)Without limiting the generality of the foregoing, Company agrees that (A)
any Restricted Shares delivered to Dealer may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer and (B) after the period of 6 months from the Trade Date (or 1
year from the Trade Date if, at such time, informational requirements of Rule
144(c) under the Securities Act are not satisfied with respect to Company) has
elapsed in respect of any Restricted Shares delivered to Dealer, Company shall
promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon request by Dealer (or such affiliate of Dealer) to
Company or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the






21











--------------------------------------------------------------------------------









Securities Act, as in effect at the time of delivery of the relevant Shares or
Share Termination Delivery Property.


(iv)If the Private Placement Settlement or the Registration Settlement shall not
be effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.
(l)Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder [and after taking into account any Shares deliverable to Dealer under
the letter agreement dated August 11, 2020 between Dealer and Company regarding
Base Warrants (the “Base Warrant Confirmation”)], (i) the Section 16 Percentage
would exceed 8.5%, or (ii) the Share Amount would exceed the Applicable Share
Limit. Any purported delivery hereunder shall be void and have no effect to the
extent (but only to the extent) that, after such delivery [and after taking into
account any Shares deliverable to Dealer under the Base Warrant Confirmation],
(i) the Section 16 Percentage would exceed 8.5%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 8.5%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.
(m)Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.
(n)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.




















22











--------------------------------------------------------------------------------







(p)Maximum Share Delivery.
(i)Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than [ ] (the “Maximum Number of Shares”) to
Dealer in connection with the Transaction (including, without limitation, any
Shares deliverable to Dealer as a result of any early termination of the
Transaction).
(ii)In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this Section
9(o)(ii), when, and to the extent that, (A) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) authorized and unissued Shares previously reserved for issuance in respect
of other transactions become no longer so reserved or (C) Company additionally
authorizes any unissued Shares that are not reserved for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to this Section 9(o)(ii) to the extent that such delivery
would cause the aggregate number of Shares and Restricted Shares delivered to
Dealer to exceed the Maximum Number of Shares. Company shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
or Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.
(q)Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate (i) to
preserve Dealer’s commercially reasonable hedging or commercially reasonable
hedge unwind activity hereunder in light of existing liquidity conditions (but
only in the case of a material decrease in liquidity relative to Dealer’s
expectations as of the Trade Date) or (ii) based on advice of counsel, to enable
Dealer to effect transactions in Shares in connection with its commercially
reasonable hedging, commercially reasonable hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (so long as such policies and procedures would generally be applicable
to counterparties similar to Company and transactions similar to the
Transaction); provided that no such Expiration Date or other date of valuation
or delivery may be postponed or added more than 100 Exchange Business Days after
the original Expiration Date or other date of valuation or delivery, as the case
may be.
(r)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and






23











--------------------------------------------------------------------------------







agreements with respect to the Transaction; provided, further, that nothing
herein shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.


(s)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.
(t)Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.
(u)Early Unwind. In the event the sale of the [“Initial Securities”][“Option
Securities”] (as defined in the Purchase Agreement) is not consummated with the
Initial Purchasers for any reason, or Company fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date. Each of Dealer and Company represents
and acknowledges to the other that, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.
(v)Payment by Dealer. In the event that (i) an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
or an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to Company
an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Company, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.
(w)Adjustments. For the avoidance of doubt, whenever the Calculation Agent,
Determining Party or Dealer is called upon to make an adjustment or determine an
amount pursuant to the terms of this Confirmation or the Equity Definitions to
take into account the effect of an event, the Calculation Agent, Determining
Party or Dealer, as the case may be, shall make such adjustment or determine
such amount, as the case may be, by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.






24











--------------------------------------------------------------------------------







(x)Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.
(y)Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Company and Dealer.
(z)Counterparts. This Confirmation may be executed in several counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
(aa)Payee Tax Representations. For the purpose of Section 3(f) of the Agreement,
the parties make the representations below:
(i)Company is a corporation created or organized in the United States or under
the laws of the United States and its U.S. taxpayer identification number is
74-2853258. It is “exempt” within the meaning of Treasury Regulation sections
1.6041-3(p) and 1.6049- 4(c) from information reporting on IRS Form 1099 and
backup withholding.
(ii)[___]
(ab)Tax Forms. For the purpose of Section 4(a)(i) of the Agreement, Dealer shall
provide to Company a valid U.S. Internal Revenue Service Form [W-9][W-9/W-8], or
any successor thereto, (i) on or before the date of execution of this
Confirmation, (ii) promptly upon reasonable demand by Company and (iii) promptly
upon learning that any such tax form previously provided by Dealer has become
obsolete or incorrect. For the purpose of Section 4(a)(i) of the Agreement,
Company shall provide to Dealer a valid U.S. Internal Revenue Service Form W-9,
or any successor thereto, (i) on or before the date of execution of this
Confirmation, (ii) promptly upon reasonable demand by Dealer and (iii) promptly
upon learning that any such tax form previously provided by Company has become
obsolete or incorrect.


(ac)United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable
Tax”, each as defined in Section 14 of the Agreement, shall not include any
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.
(ad)HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.
(ae)[Insert Dealer Boilerplate & QFC]








25












--------------------------------------------------------------------------------

Exhibit 10.2




        Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.
Very truly yours,

[DEALER]By:Authorized SignatoryName:



Accepted and confirmed
as of the Trade Date:



PERFICIENT, INC.By:Authorized SignatoryName:

























|US-DOCS\117324292.4||